DETAILED ACTION

1. 	This Office Action is in response to the amendment filed on Sep. 14, 2021. Claims 1-15 are presented for examination. Now claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant’s Arguments
3.	Examiner appreciate applicant’s interpretations of McLachlan invention as it is outlined on pages 6 and 7 of applicant’s remarks.
4.	Applicant’s arguments on page 8 of applicant’s remarks that “McLachlan does not teach or suggest “dividing a firmware image into a set of chunks sized to fit into memory blocks of a firmware memory of a device” are not persuasive for the following reasons:
	a) It appears applicant’s arguments based on the interpretation that “firmware of a device” is hardware element which is contrary to broadest interpretation of the limitation in view of applicant paragraph 0001 of the specification that clearly describe “firmware of a device” as a software, program interface program that divide a memory. Furthermore paragraph 0001 of applicant’s specification does not limit or restrict the type of a memory, see “firmware may be stored in non-volatile memory of the device such as read only memory (ROM”, a flash memory, and so forth” (emphasize added). Therefore, the proper broadest interpretation of the limitation “firmware memory of the device” in view of applicant’s paragraph 0001 is a program that divide memory (any type) of a device so an image (data) be loaded in the memory (such as loaded in JPEG or similar format as watermarked, encrypted or obfuscating or other masking of such data (image)). Therefore, based on the above understanding applicant’s arguments that is general allegation (since applicant’s remarks lacks any discussion of the previous examiner citations such as paragraph 0030-0036, FIGs. 5-9) that are not persuasive, since McLachlan does disclose programs and algorithms that encode data and store them in different part of the memory (dividing the memory) as it is outlined in paragraph 0030-0036, and FIGs. 4-9. Furthermore, Examiner refers applicant to the following MPEP citations when responding to an office action such as the non-final action rendered on 06/14/2021 or the current office action:

¶ 7.37.11    Unpersuasive Argument: General Allegation of Patentability
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    Unpersuasive Argument: Novelty Not Clearly Pointed Out
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
¶ 7.37.13    Unpersuasive Argument: Arguing Against References Individually
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
5.	Applicant’s arguments however is persuasive in view of claim 9 limitations. Therefore, the rejection of claim 9 by previous examiner is withdrawn. Claim 10 rejection is withdrawn based on its dependency of claim 9 (see allowable subject matter below).
Therefore, the rejection of claims 1-8 and 11-15 are maintained.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 6-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140115292 McLachlan et al. (“McLachlan”) in view of US 20140082373 Colnot (“Colnot”).

Regarding claim 1, method, comprising: dividing a firmware image into a set of chunks sized to fit into memory blocks of a firmware memory of a device; assigning members of the set of chunks to respective memory blocks based, on a first security value associated with the device; storing the members of the set of chunks in their respective memory blocks to create a firmware content; and obfuscating the firmware content.
McLachlan discloses obfuscating Memory Management Unit 420, which breaks the memory accesses into scattered and intertwined components and teaches multiple encoders (e.g., #1 Encoder 422 through #N Encoder 430) can be configured to translate multiple memory translation requests in an unrelated fashion, such that each memory allocation is translated in a different manner based on encoder assignment and configuration. This arrangement breaks the relationship between process data and the logical structure of the data's organization in memory, such that the Program Heap Allocations 445 are arranged in a nondeterministic manner in system memory. In one embodiment, a #1 Encoder 422 can be configured to reorder the elements of a fixed range of memory, while a #2 Encoder 424 can be configured to use a complex algorithm to scramble individual bytes of a memory allocation across a range of memory. Additionally, a #3 Encoder can be configured to automatically encrypt data written to memory, while automatically decrypting data during a memory read, such that the memory is encrypted while stored in memory, but the encryption is abstracted from the application's programmer, and any users of the application ([0030-0036], fig. 4-9).
Examiner notes McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector copy of a source medium, thereby perfectly replicating the structure and contents of the stored firmware, Colnot [0029].
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].

Regarding claim 2, McLachlan teaches where the first security value is a value unique to the device (The encoders can each map to one or more address blocks (e.g., 651-658) in a memory heap 650 [0033, 0035, and 0038]).

Regarding claim 3, McLachlan teaches where the first security value is one of, a serial number of the device, a media access control address, a universally unique identifier (UUID) of a system processor of the device, a serial number of a subcomponent of the device, a global system for mobile communications (GSM) radio identifier, and a security processor identifier (the Address Scrambling Encoder 922, a mapping the byte allocations is maintained to enable address decode for a memory read. It will be noted that specific implementations of encoders, or specific implementations of encoder refresh, are not unique to any one implementation or embodiment of the Obfuscating Heap Memory Management Unit (e.g., 615-915 as illustrated in FIG. 6 through FIG. 9) and the invention is not limited as such. In addition to address encoding, in one embodiment, a Data Encryption Encoder 923 is present that can perform real time data encryption and decryption instead of, or in addition to address obfuscation such that the underlying data at the obfuscated address is encrypted during authorized memory writes and decrypted during authorized memory reads [0033, 0035, 0038]).

Regarding claim 6, McLachlan teaches a device, comprising: a firmware data store for storing firmware instructions having a first ordering, where the firmware data store is divided into a s addressable blocks, where the firmware instructions are segmented into a set of chunks, where the chunks are stored in respective blocks of the firmware memory according to an assignment scheme based on a first security value associated with the device, and where the chunks are obfuscated based on a second security value associated with the device. A de-obfuscation module to use the second security value to de-obfuscate the chunks of firmware instructions; and a firmware reconstruction module to load the firmware instructions for execution by accessing the chunks from their respective blocks in an order determined based on the first security value so that the chunks are accessed in the first ordering. (Obfuscating Heap Memory Management Unit 915, in which processor logical addresses are converted to memory physical addresses according to memory obfuscation logic represented by one or more encoders in an encoder block 920. For example, an encoder E0 in the encoder block 920 can be configured to implement a Reverse Address Index encoder 921 that maps linear addresses in reverse order across a range of physical addresses. In one embodiment of a Reverse Address Index encoder 921, for a specific address range of a specific size, the lowest linear addresses of the allocation corresponds to the highest physical address of an allocation, and as the linear addresses increment, the physical addresses decrement within the memory allocation. Regarding a first and second security value, abstraction unit, to translate a first memory address to a second memory address, wherein the relationship between the first memory address and the second memory address [0030]-[0036], abstract, claims 1-3, and fig. 4-9).
Examiner notes McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector copy of a source medium, thereby perfectly replicating the structure and contents of the stored firmware, Colnot [0029].
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].

Regarding claim 7, McLachlan teaches where the chunks have been at least one of individually obfuscated and collectively obfuscated (obfuscation can be performed at compile time for a specific set of allocations based on one or more compile time options, [0032-0036] Fig. 6-8).

Regarding claim 8, McLachlan teaches further comprising: a private memory for storing a copy of the firmware instructions; and a verification module for verify the firmware instructions loaded for execution using the copy of the firmware instructions prior to execution of the firmware instructions loaded for execution (The system 100 also includes memory 110 for storing data and programs for execution by the processing system, the heap 214 and stack 212 segments are available to an executable program when it is loaded into the memory for execution[0022-0027], Fig. 1, memory 110).

Regarding claim 11, McLachlan teaches the device of claim where the firmware data store is a member of a set of firmware data stores, each storing a respective set of firmware instructions that have been segmented into chunks that are assigned, according to respective assignment schemes, to blocks of the member of the set of firmware data stores in which the respective set of firmware instructions is stored (Process Heap 310 can contain blocks of memory with backing allocations in System Memory 350. The blocks of memory in process memory space can be arranged such that an example Process Allocation A 312 in process virtual memory is backed by a System Allocation A 352 in physical memory, and System Allocation B 354 lies adjacent in physical memory to Process Allocation B 314 in process virtual memory, [0028]).
Examiner notes: McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector copy of a source medium, thereby perfectly replicating the structure and contents of the stored firmware, Colnot [0029].
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].
Regarding claim 12, McLachlan teaches where, the respective assignment schemes are based on the first security value (Encoder can be configured to automatically encrypt data written to memory, while automatically decrypting data during a memory read, such that the memory is encrypted while stored in memory, but the encryption is abstracted from the application's programmer, and any users of the application, the security level or encoder assignment can be changed to present a dynamic data landscape in system memory, and improve the system's resilience to data flow inspection and analysis. [0031, 0038-0039].

Regarding claim 13, McLachlan teaches where the respective assignment schemes are based on security values associated with respective components of the device for which the member of the set of firmware provides instructions (each encoder can accept an assignment of a security parameter and an address range for an address block (e.g., address block 0 851 through address block 7 858) for the encoder to manage. In one embodiment, increasing or decreasing the value of the security parameter, can tune or adjust the logic used to encode or decode various address blocks, [0035]).

Regarding claim 14, McLachlan teaches a method, comprising: accessing an assignment scheme that maps a set of ordered chunks of a firmware image to a set of memory blocks of a firmware memory into which the ordered chunks have been stored, where the assignment scheme is based on a first security value associated with a device in which the firmware memory is embedded; loading, based on the assignment scheme, a first chunk of the firmware image to a system memory of the device; successively loading, based on the assignment scheme, subsequent chunks of the firmware image into the system memory of the device until the firmware image has been reconstructed in the system memory; and executing the firmware image (In one embodiment, a data processing system with one or more processors 905 can access memory through an Obfuscating Heap Memory Management Unit 915, in which processor logical addresses are converted to memory physical addresses according to memory obfuscation logic represented by one or more encoders in an encoder block 920. Reverse Address Index encoder 921 that maps linear addresses in reverse order across a range of physical addresses. Address Scrambling Encoder 922, a mapping the byte allocations is maintained to enable address decode for a memory read. It will be noted that specific implementations of encoders, or specific implementations of encoder refresh, are not unique to any one implementation or embodiment of the Obfuscating Heap Memory Management Unit, [0033, 0035-0036]).
Examiner notes: McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector copy of a source medium, thereby perfectly replicating the structure and contents of the stored firmware, Colnot [0029].
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].

Regarding claim 15, McLachlan teaches where the firmware image is stored in the firmware memory in an obfuscated state and where the method further comprises de-obfuscating the firmware image (Encryption encoder can perform real time data encryption and decryption, [0036]).
10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McLachlan in view of Colnot further in view of US 20150039902 Arya et al. (“Arya”).

Regarding claim 4, McLachlan does not explicitly teach where the firmware content is obfuscated using a salt function.
Arya teaches use of salt values in hashing algorithms is a way to alter the output hashed values, but in so doing the salt also alters the inputs to the hashing algorithm and the obfuscation application 122 may use a hash key 108 (e.g., obtained from a key server 110) to process the subscriber-identifiable information 102 into hashed subscriber identifiers 124, [0011-0013].
McLachlan, Colnot and Arya are analogous to obfuscation for data cryptography. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McLachlan, Colnot with Arya for the purpose of performing digest obfuscation on hashed values, security of the hashed information may be further improved, see Arya [0010].

Regarding claim 5, McLachlan teaches where obfuscating the firmware content includes using a one-way hash function on a second security value to generate a bit stream, applying an XOR operation between the bit stream and the firmware content to generate an obfuscated firmware content, and storing the obfuscated firmware content in the firmware memory, Obfuscating Heap Memory Management Unit 715 is shown in which encoder assignments within the encoder block 720 can rotate or reconfigure such that an encoder such as E1 725, which may have previously been assigned to address block 0 751, as illustrated in FIG. 6, is now assigned to an address block 4 755, such that the encoding algorithm previously used to encode and decode memory addresses for address block 0 751 is now assigned to encode and decode memory addresses for address block 4 755. In one embodiment, each encoder (e.g., encoders E2 721 through E3 728) can change address block assignments during an encoder refresh. A periodic encoder refresh can, under certain circumstances, improve the resiliency of the obfuscation system from reverse engineering attacks by presenting a dynamic obfuscation system that maintains system functionality while increasing the difficulty of acquiring protected data through data flow analysis, or other reverse engineering techniques [0034-0038], Fig. 6-8].
McLachlan does not explicitly teach where the firmware content is obfuscated using a hash function.
Arya teaches use of salt values in hashing algorithms is a way to alter the output hashed values, but in so doing the salt also alters the inputs to the hashing algorithm and the obfuscation application 122 may use a hash key 108 (e.g., obtained from a key server 110) to process the subscriber-identifiable information 102 into hashed subscriber identifiers 124, [0011-0013].
McLachlan, Colnot and Arya are analogous to obfuscation for data cryptography. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McLachlan, Colnot with Arya for the purpose of performing digest obfuscation on hashed values, security of the hashed information may be further improved, see Arya [0010].

Allowable Subject Matter
11.	Claim 9 is objected to as having allowable subject matter if it incorporates the limitations of the base claim it depends on and all limitations of the intervening claims. Claim 10 similarly objected as allowable based on its dependency on claim 9. Reason for allowance will be furnished upon allowance of the application.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. U.S. 20110119662 discloses a method for updating firmware of an embedded system includes the following steps: a firmware update instruction for updating the firmware of the embedded system according to a firmware image is received. Wherein, the embedded system includes a memory and a storage unit. The firmware of the embedded system is stored in the storage unit. The firmware image is divided into several partition images. Several available blocks are obtained from the memory. The partition images are stored into the available blocks. Information of the partition images stored in the available blocks is recorded into an image information table. The partition images are obtained from the memory according to the image information table. The firmware of the embedded system is overwritten by the partition images obtained.
Teuwen et al. U.S. 20170024331 discloses a method of obfuscating a code is provided, wherein the method comprises performing a first level obfuscating technique on a code to generate a first obfuscated code, and performing a second level obfuscating technique on the first obfuscated code. In particular, the code may be a software code or a software module. Furthermore, the first level obfuscating technique and the second obfuscating may be different. In particular, the second level obfuscating technique may perform a de-obfuscation.
Anthony Lavinio U.S. 9223995 discloses a method for automatically maintaining the anonymity or privacy of a stream of data as it is transmitted over a network or provided for other use, by receiving a data stream in real-time from an original source and identifying a data subset of interest within the original data stream. The data subset of interest is segregated from the data stream for either obfuscating at least a portion of the data subset in accordance with certain criteria or encrypting it. The data subset is obfuscated or encrypted for purpose of transmission over the network or for testing and reunited at a target source with the remainder of the data stream.
Awad et al. 2017ACM/IEEE ISCA ’17, June 24-28, 2017, Toronto, ON, Canada, “ObfusMem: A Low-Overhead Access Obfuscation for Trusted Memories”, discloses ObfusMem, a memory access pattern obfuscation system, which offers overhead advantages in comparison with ORAM. ObfusMem relies on cryptographic logic in both processor and memory to encrypt and authenticate commands, addresses, and data that are communicated via the exposed wires connecting the processor and memory.
Accordingly,	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.



/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437